Citation Nr: 0312696	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of an injury to the head and eye.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pilonidal cyst.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder as secondary to the service-
connected acne vulgaris.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1956.

This appeal arose from a March 1999 rating action of the 
Chicago, Illinois Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought on appeal.  In April 2001, the Board of 
Veterans Appeals (Board) remanded this case for additional 
development.  The case is once again before the Board for 
appellate consideration.

The issues of entitlement to an increased evaluation for the 
service-connected acne vulgaris and of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities will be subject to the 
attached remand.  


FINDINGS OF FACT

1.  The RO denied service connection for the residuals of an 
injury to the head and eye in January 1995; the veteran did 
not appeal this decision.

2.  Additional evidence submitted since that time fails to 
show that the veteran suffered an injury to the head or eye 
in service which resulted in the development of chronic head 
or eye disorders.

3.  The RO originally denied service connection for sinusitis 
in a December 1981 rating action; the RO refused to reopen 
this claim by rating actions issued in January 1993 and 
January 1995.  The veteran did not appeal any of these 
decisions.

4.  The evidence submitted since the last decision refusing 
to reopen the claim in January 1995 failed to show that the 
veteran suffers from chronic sinusitis related to his period 
of service.

5.  The RO originally denied service connection for a 
pilonidal cyst by a rating action issued in January 1957; the 
RO refused to reopen this claim by rating actions issued in 
December 1981 and January 1995.  The veteran did not appeal 
any of these decisions.

6.  The evidence submitted since the last decision refusing 
to reopen the claim in January 1995 fails to show that the 
veteran suffers from a chronic pilonidal cyst condition which 
can be related to his period of service.

7.  The RO denied service connection for a gastrointestinal 
disorder as secondary to medications taken for the veteran's 
service-connected acne vulgaris by a rating action issued in 
January 1995.  The veteran did not appeal this decision.

8.  The evidence submitted since that time fails to show that 
the veteran suffers from a chronic gastrointestinal disorder 
which can be related to his period of service or to a 
service-connected disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for the residuals of an injury to the head 
and eye is not new and material and the January 1995 decision 
of the RO is final and is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (2001).

2.  Evidence received since the RO denied entitlement to 
service connection for chronic sinusitis is not new and 
material and the January 1995 decision of the RO is final and 
is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(b), 
20.302 (2001 & 2002).

3.  Evidence received since the RO denied entitlement to 
service connection for a chronic pilonidal cyst is not new 
and material and the January 1995 decision of the RO is final 
and is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(b), 
20.302 (2001 & 2002).

4.  Evidence received since the RO denied entitlement to 
service connection for a gastrointestinal disorder is not new 
and material and the January 1995 decision of the RO is final 
and is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.310(a), 
20.302 (2001 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that he has submitted sufficient new 
and material evidence to reopen his claims for service 
connection for the residuals of an injury to the head and 
eye, sinusitis, a pilonidal cyst, and a gastrointestinal 
disorder.  He has indicated that the evidence of record does 
show that these disorders are all related to his service.  
Therefore, he believes that his claims should be granted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Residuals of an injury to the head and eye

The evidence of record at the time of the January 1995 rating 
action included the veteran's service medical records which 
contained no evidence of any injury to the head or eye.  The 
separation examination performed in August 1956 was 
completely within normal limits.

The evidence submitted after the January 1995 denial included 
correspondence the veteran submitted which had purportedly 
been written by one of his treating physicians in July 1978.  
This referred to severe head injuries suffered in service.  

In December 1998, a former service comrade submitted a letter 
in which he stated that he recalled seeing the veteran 
wearing a bandage over his eyebrow.  He commented that there 
had been swelling about the face.  He stated that the veteran 
had told him at the time that he had been struck by a mess 
hall door.

Sinusitis

The evidence of record at the time of the original denial of 
service connection for sinusitis in December 1981 included 
the veteran's service medical records, which indicated that 
he had been seen in March 1954 for allergic rhinitis.  The 
August 1956 separation examination was normal.  The December 
1981 rating action denied service connection, finding that 
there was no continuity following service, thus suggesting 
that the episode in service had been acute and temporary.  A 
January 1993 rating action refused to reopen this claim, 
noting that no new and material evidence concerning 
continuity had been presented.

Following the 1993 denial, the veteran submitted an August 
1968 private hospital report.  He had been admitted for the 
surgical correction of a deviated nasal septum.  Right 
chronic maxillary sinusitis was noted; he complained that he 
had experienced pressure over the eyes since March 1968.  In 
July 1993, a private physician noted that he had been 
treating the veteran since 1988 for nasal polyps and 
sinusitis.  A November 1993 statement from a private 
physician noted that he had been treating the veteran for two 
years.  He had problems with sinusitis and nasal polyps.  The 
veteran had told the doctor that he had had these problems 
ever since service in the Navy, at which time he had had 
major trauma to the face and nose, which he stated was 
responsible for his problems.

In January 1995, the RO issued a decision in which it refused 
to reopen the veteran's claim for sinusitis.  It was again 
noted that there was no new and material evidence that would 
tend to show continuity following his discharge from service.

The veteran then submitted records from the 1980's, which 
showed treatment for nasal problems and intermittent 
sinusitis.  A private physician noted in August 1992 that he 
had been treating the veteran for sinusitis since 1988.  An 
April 1993 x-ray showed haziness in the maxillary sinuses.  
In January 1998, a private physician commented that the 
veteran had intermittent sinusitis; in December 1998, it was 
suggested that the veteran's sinusitis could have been 
related to a nasal fracture in service.

Pilonidal cyst

The veteran was originally denied entitlement to service 
connection for a pilonidal cyst by a rating action issued in 
January 1957.  The evidence of record at that time had 
included the service medical records, which showed that he 
had seen for a swelling over the sacrum in September 1955.  
He stated that this had been present for about a year.  A 
pilonidal cyst was diagnosed.  On September 15, 1955, he 
underwent a surgical excision of this cyst.  On December 3, 
1955, the surgical site was well-healed.  The August 1956 
separation examination was normal.  Following his discharge, 
he was examined by VA in December 1956.  A well-healed post-
operative scar at the coccygeal area was noted.

The veteran then attempted to reopen his claim.  He submitted 
a November to December 1960 hospital report, which showed a 
recurrence of a pilonidal cyst.  This had been present for 5 
months.  An excision was performed.  A March 1961 VA 
examination noted a pilonidal scar that was well-healed and 
nonsymptomatic.  A November 1981 VA examination noted a scar 
representing the residuals of surgery for a pilonidal cyst at 
the intergluteal cleft.  A November 1992 VA examination 
referred to two past surgeries. 

In January 1995, the RO issued a rating decision which denied 
the veteran's request to reopen the claim for service 
connection, noting that there was no new and material 
evidence demonstrating continuity following service.  The 
veteran has submitted no evidence pertinent to this claim 
since that time.

Gastrointestinal disorder

The evidence of record at the time that the RO denied 
entitlement to service connection for a gastrointestinal 
disorder in January 1995 included the service medical records 
which were silent as to any complaints of or treatment for 
gastrointestinal problems.  In July 1975, he was hospitalized 
at a VA facility with complaints of abdominal pain.  He 
related a four day history of left lower quadrant pain, that 
was non-radiating.  There was no nausea, vomiting, 
constipation, diarrhea, fever, chills or melena.  The 
examination showed that the abdomen was soft with voluntary 
guarding and tenderness to palpation in the left lower 
quadrant.  There was no indication of organo-splenomegaly.  
The diagnosis was abdominal pain of unknown etiology.

The veteran was then examined by VA in August 1994.  He 
indicated that he had been on a variety of antibiotics to 
treat his acne vulgaris.  He noted that he would have 
periodic gastrointestinal (GI) upsets with their use.  There 
was no indication of a pathological condition which was a 
residual of the use.  The diagnosis was antibiotic-induced 
gastroenteritis.  This was noted to be a common problem 
induced by the use of antibiotics, which would be alleviated 
by stopping the antibiotics.

The evidence added to the record after the January 1995 
decision included a December 1982 notation in private records 
that the medications he had been given for his back irritated 
his stomach.  He complained of epigastric distress in June 
1978.  A March 1992 report of an esophagoscopy was normal; a 
gastroscopy showed an inflammatory polyp in the antrum; and a 
duodenoscopy showed a mildly inflamed fold in the distal 
bulb.  


Relevant laws and regulations

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103 and 5107 (2002)) 
(VCAA).  These amendments altered the definition of what 
constitutes "new and material" evidence, see 38 C.F.R. 
§ 3.159(a) (2002), as well as redefining the application of 
the duty to assist, see 38 C.F.R. § 3.159(c) (2002) and 
finding that medical examinations and opinions are required 
only after new and material evidence has been presented, see 
38 C.F.R. § 3.159(c)(4) (iii) (2002).  However, these 
amendments are only effective prospectively for claims filed 
on or after August 29, 2001.  Since the appellant's claim was 
filed prior to August 29, 2001, the definition of "new and 
material" evidence effective at that time will be used.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2001).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Under the applicable criteria, service connection may also be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).


Analysis

VCAA

On November 9, 2000, the VCAA was signed into law.  This 
greatly enhanced the assistance and notification duties of VA 
towards claimants.  In the instant case, the Board finds that 
these duties have been met.

In June 2001, the veteran was sent correspondence from the 
RO, which informed him of the provisions of the VCAA.  He was 
informed of VA's duty to assist him in the development of his 
case and was told what the evidence must include to 
substantiate his claims.  He was informed of what evidence 
was already of record and of what information and evidence he 
could provide in order to substantiate his claims.  In 
addition, this case had been remanded by the Board in April 
2001, which had also informed him of what evidence and 
information was needed to substantiate his claims.

Therefore, the RO has informed the veteran of the information 
and evidence necessary to substantiate his claims.  The RO 
has also notified the veteran of what information and 
evidence was being obtained by VA and what information and 
evidence he needed to provide in support of his claims.  For 
these reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Discussion

Residuals of an injury to the head and eye

After reviewing the evidence of record, the Board has 
determined that the veteran had not presented sufficient new 
and material evidence to reopen his claim for entitlement to 
service connection for the residuals of an injury to the head 
and eye.

To be "new" the additional evidence of record must be more 
than merely cumulative .  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The evidence in this case, to include the 
statement from a former service comrade, is new in that it 
was presented to establish that the veteran had suffered an 
injury to the head and eye in service.

However, the additional evidence is not "material."  In 
this case, the additional evidence contains no objective 
proof whatever that the veteran suffered an injury to the 
head or eye.  It is noted that the former service comrade 
wrote that he could "vaguely" recall seeing the veteran 
with a bandage over his eyebrow.  However, this event 
occurred over 40 years before; moreover, it is refuted by the 
objective evidence, such as the service medical records, 
which make absolutely no reference to any such injury.  
Further the 1978 letter from a private physician, which 
referred to a severe head injury in service, was based solely 
upon history as provided by the veteran and not the service 
medical records, which showed no such injury.  Therefore, 
this evidence is not so significant that it must be 
considered in order to decide the merits of the claim.  As 
such, the evidence is not "material" and does not serve to 
reopen the claim for service connection for the residuals of 
an injury to the head and eye.

Sinusitis

After reviewing the evidence of record, it is found that that 
evidence is not new and material; thus, the January 1995 
decision of the RO is final and the claim is not reopened.  

Initially, it is found that the additional evidence is merely 
cumulative.  The evidence prior to the 1995 denial had failed 
to show that the one episode of allergic rhinitis noted in 
service had resulted in the development of a chronic 
condition.  This conclusion was based upon evidence that had 
not shown any continuous symptomatology after his discharge.  
The additional evidence also fails to establish that the 
veteran had continuing symptomatology after his separation.  
Thus, the additional evidence continued to show the same 
arguments that the veteran has made throughout his appeal, 
with no objective evidence that continuity of symptomatology 
had been shown.  He had also presented an opinion that his 
problems could have been due to major trauma to the face; 
however, there is no evidence that any trauma to the face was 
experienced in service.  Such an opinion was based solely on 
history as provided by the veteran.  He submitted another 
statement in December 1998 which again related his sinus 
trouble to trauma (a nasal fracture).  Again, he presented no 
new evidence, other than opinions based upon his history, 
that such an injury had actually occurred.

Nor is this evidence material.  It contained no objective 
proof whatever that the acute allergic rhinitis experienced 
in service had resulted in the development of a chronic sinus 
condition; nor is there any indication that any symptomology 
noted several years after service was related to the one 
inservice episode.  Nor was there any objective proof 
submitted that he had suffered a facial trauma of such 
severity as to result in the development of sinus problems.  
Therefore, it is found that this evidence is not so 
significant that it must be considered in order to decide the 
merits of the claim.  As such, the evidence is not 
"material" and does not serve to reopen the claim for 
service connection for a sinus condition.

Pilonidal cyst

After reviewing the evidence of record, it is found that that 
evidence is not new and material as to the issue of reopening 
the claim for service connection for a pilonidal cyst.

Initially, it is found that the additional evidence is not 
new, but is merely cumulative of that already of record.  The 
evidence of record at the time of the January 1995 denial had 
shown that the veteran had had a pilonidal cyst removed in 
September 1955; there were no further complaints in service 
and the separation examination had been normal.  No further 
mention of this condition was made until approximately four 
years after his separation from service, when another 
pilonidal cyst was removed in 1960.  After that, there was no 
mention again of this condition.  The evidence submitted 
since the 1995 denial shows no complaints of or treatment for 
a pilonidal cyst.  This evidence contains no new evidence 
that would argue for a finding of continuity of 
symptomatology following service.

Nor is this evidence material.  It offers no objective proof 
that the one pilonidal cyst excised in service had resulted 
in the development of a chronic disorder.  While one other 
cyst was removed in 1960, there has been no additional 
recurrence since that time.  Clearly, there is no indication 
that any pilonidal cyst condition even currently exists.  
Therefore, it is found that this evidence is not so 
significant that it must be considered in order to decide the 
merits of the claim.  As such, the evidence is not 
"material" and does not serve to reopen the claim for 
service connection for a pilonidal cyst condition.

Gastrointestinal disorder

After reviewing the evidence it is found that the veteran has 
not presented new and material evidence to reopen the claim 
for service connection for a gastrointestinal disorder.

The evidence submitted is new.  The evidence of record prior 
to the January 1995 denial had shown that the veteran had 
acute gastroenteritis related to the use of antibiotics.  
Once the antibiotics were discontinued, the condition 
alleviated.  The examiner in August 1994 had found no 
evidence of a pathological condition related to the 
antibiotic use.  The evidence added to the record since that 
time now shows the presence of pathological conditions, such 
as spastic colon and a mildly inflamed fold in the distal 
bulb of the duodenum.  

However, this evidence is not material.  There is no 
objective proof whatever that the service-connected acne 
vulgaris or the medications that the veteran has taken for 
its treatment resulted in the development of any 
gastrointestinal pathology.  While the veteran believes that 
such a relationship exists, he is not competent, as a 
layperson, to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, it is found 
that this evidence is not so significant that it must be 
considered in order to decide the merits of the claim.  As 
such, the evidence is not "material" and does not serve to 
reopen the claim for service connection for a 
gastrointestinal condition


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for the residuals of an 
injury to the head and eye, the benefit sought on appeal is 
denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for sinusitis, the benefit 
sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a pilonidal cyst, the 
benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a gastrointestinal 
disorder, the benefit sought on appeal is denied.



REMAND

The veteran has raised a claim for an increased evaluation 
for his service-connected acne vulgaris.  A review of the 
record indicates that this condition was last examined in 
June 1998.  Given the age of this examination, it is felt 
that the record no longer contains an accurate picture of the 
current state of his condition.  Moreover, the rating 
criteria for skin conditions were amended in August 2002.  As 
a consequence, it is found that an examination that describes 
his condition in relation to both the old and the new rating 
criteria is essential in this case.  Finally, it is noted 
that there is no opinion in the record as to the effect that 
the veteran's service-connected acne vulgaris has upon his 
employability.

Under the circumstances of this case, it is found that 
additional assistance is necessary and this case is REMANDED 
to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of health-care providers, both 
VA and non-VA, from whom he has sought 
treatment for his service-connected acne 
vulgaris since January 1998.  Once this 
information has been received, the RO 
must obtain and associate with the claims 
folder all identified records.

2.  Once any identified records have been 
obtained and associated with the claims 
folder, the RO should request a VA 
dermatological examination in order to 
fully evaluate the current nature and 
degree of severity of the service-
connected acne vulgaris.  The examiner 
should indicate whether there is 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestation, or whether it is 
exceptionally repugnant.  The examiner 
should also indicate whether the 
condition effects more than 40 percent of 
the entire body or more than 40 percent 
of exposed areas affected, or; constant 
or near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period.  The examiner 
must also render an opinion as to the 
affect that the veteran's service-
connected acne vulgaris has upon his 
ability to obtain and maintain a 
substantially gainful occupation.  The 
examiner must provide a complete 
rationale for all opinions expressed.  

3.  The RO should then readjudicate the 
issues of entitlement to an increased 
evaluation for the service-connected acne 
vulgaris and TDIU.  When evaluating the 
acne vulgaris, the RO should keep in mind 
the holding of Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (which held that, 
when the rating criteria have been 
changed during the pendency of an appeal, 
the version most favorable to the veteran 
must be used).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



